   Case: 1:20-cv-05363 Document #: 14 Filed: 02/05/21 Page 1 of 10 PageID #:75



                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION


AMANDA McGUIRE,

                       Plaintiff,
                                                  Case No. 20 C 5363
            v.
                                               Judge Harry D. Leinenweber
REGIONAL ACCEPTANCE
CORPORATION,

                      Defendants.


                      MEMORANDUM OPINION AND ORDER

     Plaintiff      Amanda   McGuire’s     motion    to   dismiss     Defendant

Regional Acceptance Corporation’s counterclaim (Dkt. No. 32) is

denied.

                               I.    BACKGROUND

     In September 2020, Plaintiff Amanda McGuire initiated this

action    against   Defendant       Regional   Acceptance     Corporation,       a

consumer lender, for violating of 15 U.S.C. § 1681s-2(b) of the

Fair Credit Reporting Act (“FCRA”). In June 2016, McGuire signed

a loan contract, the Retail Installment Sales Contract (“RISC”),

to finance her purchase of a Nissan Versa from the dealership

Nissan of St. Charles. (Compl. ¶¶ 12–13, 24–34, Dkt. No. 1.) That

same day, Nissan of St. Charles assigned the RISC to Regional

Acceptance. (RISC at 2, Countercl., Ex. A, Dkt. No. 6-1.)
   Case: 1:20-cv-05363 Document #: 14 Filed: 02/05/21 Page 2 of 10 PageID #:76



     As alleged in the complaint, from June 2016 to February 2,

2019, McGuire made all scheduled payments on her car loan. (Compl.

¶ 13.) On February 2, 2019, McGuire returned to Nissan of St.

Charles and traded in her Nissan Versa as credit towards a new

vehicle. (Id. ¶ 14.) McGuire alleges that, under the terms of the

2019 trade-in, Nissan of St. Charles assumed responsibility for

the remaining balance on the 2016 loan. (Id. ¶¶ 15–17.) Nissan of

St. Charles never paid off McGuire’s loan with Regional Acceptance.

(Id. ¶ 21.) In response, Regional Acceptance reported McGuire had

an overdue balance on her loan. (Id. ¶ 24.) McGuire alleges that

because responsibility for the loan was transferred to Nissan of

St. Charles, it was inaccurate to report that she had an overdue

balance. (Id. ¶¶ 15, 24–25.)

     In    its   answer,   Regional     Acceptance    filed    a   counterclaim

alleging McGuire breached the RISC in February 2019 when she failed

to obtain Regional Acceptance’s express written consent to trade

in the Nissan Versa and stopped making payments on the loan.

(Countercl. ¶¶ 1–7, Dkt. No. 6; RISC ¶ 4.) McGuire moves to dismiss

Regional    Acceptance’s       counterclaim     pursuant      to   FED   R.   CIV.

P. 12(b)(1)      for   lack     of    subject   matter     jurisdiction          and

Rule 12(b)(6) for failure to state a claim.

                              II.    LEGAL STANDARD

     A motion to dismiss under Rule 12(b)(1) challenges a court’s

subject matter jurisdiction. Federal courts are courts of limited

                                       - 2 -
      Case: 1:20-cv-05363 Document #: 14 Filed: 02/05/21 Page 3 of 10 PageID #:77



jurisdiction and all claims must fall within the limits defined in

Article      III,   Section    2   of   the   U.S.   Constitution      and   related

statutes. See, e.g., 28 U.S.C. §§ 1331–32, 1343, 1367. When a party

challenges jurisdiction, the non-moving party bears the burden of

establishing the Court's jurisdiction. See Lujan v. Defenders of

Wildlife, 504 U.S. 555, 561 (1992) (“The party invoking federal

jurisdiction bears the burden of establishing [the] elements” of

jurisdiction.). When addressing a Rule 12(b)(1) challenge, the

Court must “accept as true all well-pleaded factual allegations

and draw all reasonable inferences in favor of the [non-moving

party].” St. John's United Church of Christ v. City of Chi., 502

F.3d 616, 625 (7th Cir. 2007) (quoting Long v. Shorebank Dev.

Corp., 182 F.3d 548, 554 (7th Cir. 1999)).

        A Rule 12(b)(6) motion challenges the legal sufficiency of a

claim. A counterclaim must meet the same pleading standard as a

claim in the original complaint. To survive a Rule 12(b)(6) motion,

the    allegations      in   the   counterclaim      must   meet   a   standard     of

“plausibility.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 564

(2007). A claim is facially plausible “when the plaintiff pleads

factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). The plaintiff must

demonstrate “more than a sheer possibility that a defendant has

acted unlawfully.” Id. The Court accepts all well-pleaded factual

                                        - 3 -
   Case: 1:20-cv-05363 Document #: 14 Filed: 02/05/21 Page 4 of 10 PageID #:78



allegations     in    the    counterclaim     as   true   and    construes       all

reasonable inferences in the counterclaimant’s favor. Cozzi Iron

& Metal, Inc. v. U.S. Office Equip., Inc., 250 F.3d 570, 574 (7th

Cir. 2001).

                               III.   DISCUSSION

     McGuire argues Regional Acceptance’s counterclaim should be

dismissed     for    three   reasons:    (1)    the   Court     does   not   have

supplemental jurisdiction over the counterclaim; (2) even if the

Court has supplemental jurisdiction it should decline to exercise

that authority; and (3) the counterclaim does not adequately plead

that McGuire breached the RISC. The Court addresses each argument

below.

                       A.    Supplemental Jurisdiction

     This Court has original jurisdiction under the FCRA to hear

the claims raised in McGuire’s complaint. See 28 U.S.C. § 1331.

Regional Acceptance’s counterclaim raises a breach of contract

claim under state law for which this Court would have no original

jurisdiction if filed independently in this Court. Federal courts

will, however, exercise supplemental jurisdiction over state law

claims when the claims are “so related to claims in the action

within such original jurisdiction that they form part of the same

case or controversy.” Id. § 1367. A state law claim is part of the

same case or controversy so long as it is “‘derive[d] from a common

nucleus of operative fact’ with the original federal claims.”

                                      - 4 -
      Case: 1:20-cv-05363 Document #: 14 Filed: 02/05/21 Page 5 of 10 PageID #:79



Houskins v. Sheahan, 549 F.3d 480, 495 (7th Cir. 2008) (quoting

Wisconsin v. Ho–Chunk Nation, 512 F.3d 921, 936 (7th Cir. 2008)).

The close relationship between the counterclaim and McGuire’s FCRA

claims far exceeds the “loose factual connection” required for the

Court to exercise supplemental jurisdiction under Section 1367.

Id.

        The counterclaim alleges that McGuire breached the RISC in

February 2019 when she transferred possession of the Nissan Versa

to Nissan of St. Charles without the express written consent of

Regional Acceptance. (Countercl. ¶¶ 1–7.) As a result of McGuire’s

alleged breach, the RISC was not transferred or assigned to Nissan

of St. Charles and McGuire remains liable for the unpaid balance

of her loan. (See id. ¶ 7.) Discovery for the counterclaim will

therefore focus on whether McGuire breached the RISC and remains

liable      for    the    outstanding      balance     of   her    loan    or       the

responsibility for the loan was properly assigned to Nissan of St.

Charles.

        The counterclaim’s fact-finding is also necessary to the

resolution of McGuire’s FCRA claims. The complaint alleges that

Regional Acceptance failed to investigate McGuire’s reports that

the credit reporting on the unpaid loan is inaccurate, in violation

of the FCRA. (Compl. ¶¶ 34, 39.) The FCRA, however, “is not a

strict liability statute” and McGuire will need to prove more than

a failure to investigate to succeed on the merits. Sarver v.

                                        - 5 -
      Case: 1:20-cv-05363 Document #: 14 Filed: 02/05/21 Page 6 of 10 PageID #:80



Experian Info. Solutions, 390 F.3d 969, 971 (7th Cir. 2004). To

prevail      on   an   FCRA     claim,   McGuire        must    establish    a    causal

connection between Regional Acceptance’s failure to investigate

and her alleged harm. Id. This causal connection “must show that

[she] suffered damages as a result of [] inaccurate information.”

Id. The complaint pleads this causal connection by stating that

Regional      Acceptance’s        failure    to    investigate        resulted     in   a

persistent error on McGuire’s credit report, because the entry

regarding her auto loan did not reflect that in February 2019

Nissan of St. Charles assumed responsibility for the outstanding

balance on that loan. (See Compl. ¶¶ 12–20, 24–34.)

        Ultimately, in order to determine whether the alleged FCRA

violations        caused   continued     inaccuracies          on   McGuire’s    credit

report, which in turn caused her harm, the finder of fact will

need to consider the very issue the breach of contract claim will

resolve—whether McGuire remains liable for the auto loan. Ammerman

v. Sween, 54 F.3d 423, 425 (7th Cir. 1995) (affirming supplemental

jurisdiction over a state law claim where the federal claim cannot

be discussed without reference to the essential facts of the state

law     claim);    see     also   Houskins,       549    F.3d    at   495   (affirming

supplemental jurisdiction over a state law claim where the jury

needed to consider the facts of the state law claim to resolve a

federal      civil     rights     action).   Given      the     substantial      overlap

between the counterclaim and the FCRA claims, the Court finds that

                                         - 6 -
   Case: 1:20-cv-05363 Document #: 14 Filed: 02/05/21 Page 7 of 10 PageID #:81



there    is   a     sufficient    relationship       to   merit    exercise      of

supplemental jurisdiction.

     McGuire      argues   that   even   if    the   Court   has   supplemental

jurisdiction, it should decline to exercise it pursuant to 28 U.S.C

§ 1367(c)(2) and (c)(4). First, McGuire argues the counterclaim

will substantially predominate over the FCRA claim. (Mot. at 7–8,

Dkt. No. 10.). Second, McGuire argues that allowing Regional

Acceptance     to     proceed     with   the    counterclaim       presents      an

exceptional circumstance—the counterclaim could dissuade McGuire

and others from vindicating their rights under the FCRA. (Id. at

8–9.)

        A breach of contract counterclaim does not substantially

predominate over a FCRA claim where the two claims draw from the

same set of facts. Stromberg Metal Works, Inc. v. Press Mechanical,

Inc., 77 F.3d 928, 932 (7th Cir. 1996) (finding a state law claim

did not predominate over the federal claim where both claims drew

from the same set of necessary facts). Instead, parallel resolution

of these claims promotes judicial efficiency and allows the parties

to enjoy consistent resolutions. Id. (“[N]either private interests

nor judicial economy would be promoted by resolving Stromberg’s

claim in federal court while trundling Comfort Control off to state

court to get a second opinion.”). Because the accuracy of McGuire’s

credit report is essential to her FCRA claims, fact finding for



                                     - 7 -
   Case: 1:20-cv-05363 Document #: 14 Filed: 02/05/21 Page 8 of 10 PageID #:82



the breach of contract issue forms a necessary part of and cannot

be said to substantially predominate over the FCRA claims.

     Similarly,      Regional     Acceptance’s        counterclaim      does     not

present   exceptional      circumstances      which    compel     the    Court    to

decline     jurisdiction.       McGuire      argues     that      allowing       the

counterclaim    to    proceed     “would    dissuade    Plaintiff       and    other

consumers from asserting their federal rights under the FCRA.”

(Mot. at 8–9.) The Court disagrees. The counterclaim focuses on

McGuire’s RISC. McGuire must also show her adherence to the RISC

to support her claim that Regional Acceptance failed to adequately

investigate and thus caused a persistent error in her credit

report. Because the Court will hear these facts even without the

breach of contract claim before it, it is unlikely that Regional

Acceptance’s counterclaim will dissuade Plaintiff or others from

bringing an FCRA claim. See Ploog v. Homeside Lending, Inc., 209

F.Supp.2d    863,    871   (7th    2002)    (concluding     the    exercise       of

supplemental        jurisdiction      did     not       present       exceptional

circumstances where the facts underlying a state law claim were

also necessary to “establish and explore what happened” with the

federal claims). Consequently, McGuire has not set forth has

exceptional circumstances that would compel the Court to decline

jurisdiction.

     Accordingly, the Court finds no basis to decline to exercise

supplemental     jurisdiction       under     §   1367(c),      and     McGuire’s

                                     - 8 -
   Case: 1:20-cv-05363 Document #: 14 Filed: 02/05/21 Page 9 of 10 PageID #:83



Rule 12(b)(1)     motion     to    dismiss    for     lack    of    subject   matter

jurisdiction is denied.

   B.   The Counterclaim States a Claim for Breach of Contract

     The RISC is governed by Illinois law. (RISC ¶ 9.) To state a

claim   for   breach    of   contract       under   Illinois       state   law,   the

counterclaim     must      plead     “(1)     offer     and        acceptance,    (2)

consideration, (3) definite and certain terms, (4) performance by

the plaintiff of all required conditions, (5) breach, and (6)

damages.” Ass'n Ben. Servs., Inc. v. Caremark RX, Inc., 493 F.3d

841, 849 (7th Cir. 2007) (quoting MC Baldwin Fin. Co. v. DiMaggio,

Rosario & Veraja, LLC, 845 N.E.2d 22, 30 (Ill. App. Ct. 2006)).

McGuire only argues that Regional Acceptance failed to adequately

plead a breach of the RISC. (Mot. at 10–11.)

     At the motion to dismiss stage, the Court “accept[s] all well-

pleaded allegations in the counterclaim as true and draw[s] all

reasonable inferences in favor of the counterclaim plaintiff” and

does not consider facts outside the confines of the counterclaim.

Cozzi Iron & Metal, 250 F.3d at 574. Regional Acceptance alleges

that McGuire breached the RISC by “selling her interest in the

vehicle without Regional Acceptance’s permission and fail[ing] to

make payments when due.” (Countercl. ¶ 4.) McGuire argues these

allegations are insufficient considering the facts alleged in her

own complaint and the “regular business practices in the automotive

sales industry.” (Mot. at 10–11.) McGuire’s factual arguments are

                                      - 9 -
  Case: 1:20-cv-05363 Document #: 14 Filed: 02/05/21 Page 10 of 10 PageID #:84



inappropriate at the motion to dismiss stage and will not be

considered.

     Accepting    Regional    Acceptance’s      allegations     as   true,   the

counterclaim sets out a clear factual basis for McGuire’s breach.

As such, Regional Acceptance’s allegations are sufficient to plead

a breach of contract claim. For these reasons, McGuire’s 12(b)(6)

motion to dismiss for failure to state a claim is denied.

                              IV.   CONCLUSION

     For the reasons stated herein, the Court denies Plaintiff’s

motion to dismiss Defendant’s counterclaim pursuant to FED. R. CIV.

P. 12(b)(1) and 12(b)(6). (Dkt. No. 32.)


IT IS SO ORDERED.




                                           Harry D. Leinenweber, Judge
                                           United States District Court

Dated: 2/5/2021




                                    - 10 -
